Citation Nr: 1729353	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO. 15-23 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma.

2. Entitlement to service connection for scleroderma.

3. Entitlement to service connection for rheumatoid arthritis.

4. Entitlement to service connection for Sjorgen's syndrome.

5. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1987 to January 1993. During part of this period of active service, the Veteran was stationed in Camp Lejeune, North Carolina. Military personnel records indicate the Veteran completed a 13 week course in hygiene equipment operation in September 1987 at Camp Lejeune, North Carolina.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for non-Hodgkin's lymphoma and scleroderma; and from a December 2014 rating decision by the RO in Des Moines, Iowa, that denied service connection for rheumatoid arthritis, Sjorgen's syndrome, and chronic obstructive pulmonary disease. In July 2015, the Veteran timely appealed both decisions. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in April 2017. A transcript of that hearing has been associated with the Veteran's claim file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for non-Hodgkin's lymphoma is addressed in the decision below. The remaining issues of entitlement to service connection for scleroderma, rheumatoid arthritis, Sjorgen's syndrome, and a respiratory disorder, to include chronic obstructive pulmonary disease, are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran that further action is required.


FINDING OF FACT

The Veteran has a current diagnosis of non-Hodgkin's lymphoma and was stationed at Camp Lejeune for at least 30 days prior to December 31, 1987.


CONCLUSION OF LAW

The criteria for establishing service connection for non-Hodgkin's lymphoma are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. Any alleged defect in the assistance provided by VA is harmless as the Board is granting the Veteran service connection for non-Hodgkin's lymphoma due to exposure to contaminants in the water supply at Camp Lejeune. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be proven by presumption. Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. 38 C.F.R. § 3.307(a)(7) (2017). If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309 (f) (2017). 

In this case, the Veteran contends that his non-Hodgkin's lymphoma was caused by exposure to contaminated drinking water at Camp Lejeune.

The Veteran's military personnel records confirm service of at least 30 days at Camp Lejeune during 1987, so exposure to contaminated drinking water is conceded. 

The Veteran's medical records, from both private and VA treatment, confirm that he has been diagnosed with non-Hodgkin's lymphoma, which is one of the diseases specified in 38 C.F.R. § 3.309 (f) (2017). 

Based on the record in this case, the Board finds that the Veteran actively served in Camp Lejeune for at least 30 days during the specified time period associated with contaminated drinking water; and that the Veteran does have a disease (non-Hodgkin's lymphoma) enumerated under 38 C.F.R. § 3.309 (f) (2017). 

Accordingly, given the evidence noted above, presumptive service connection for non-Hodgkin's lymphoma is granted due to the Veteran's exposure to contaminated drinking water at Camp Lejeune.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

As noted above, if a Veteran served at Camp Lejeune during the time frame specified, certain diseases (kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer) shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309 (f) (2017). However, the absence of a disease from the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Service connection may still be granted on a direct basis.

Here, the remaining diseases for which the Veteran seeks service connection are not on the presumptive list, as he seeks service connection for scleroderma, rheumatoid arthritis, Sjorgen's syndrome, and a respiratory disorder, to include chronic obstructive pulmonary disease (COPD). Accordingly, the Board will consider whether entitlement to service connection can be granted on a direct basis for the Veteran's scleroderma, rheumatoid arthritis, Sjorgen's syndrome, and respiratory disorder. 

Before a decision can be rendered on these issues, the Board finds that additional development is warranted in this case. Specifically, the Veteran must be afforded a VA examination to determine whether his scleroderma, rheumatoid arthritis, Sjorgen's syndrome, and respiratory disorder, to include COPD, are related to his active service, to include his exposure to contaminated drinking water at Camp Lejeune. 38 U.S.C.A. § 5103A (West 2014); Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must schedule the Veteran for a VA examination to determine the current diagnosis and etiology of the Veteran's claimed scleroderma, rheumatoid arthritis, Sjorgen's syndrome, and respiratory disorder, to include COPD. The entire claims file, including this remand, must be made available to the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the Veteran's claimed diseases (scleroderma, rheumatoid arthritis, Sjorgen's syndrome, and respiratory disorder, to include COPD) had its onset in service or is otherwise related to service, including whether the disease(s) are due to exposure to contaminants in the water supply at Camp Lejeune. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2. Then, the AOJ should readjudicate the claims on appeal. If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


